  . I
/I , I
'/




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                   NO. 4:17-CR-63-lD


         UNITED STATES OF AMERICA

                    v.

         TYRONE SAVAGE


                                    ORDER OF FORFEITURE

              WHEREAS,    pursuant to the entry of a plea of guilty by the

         defendant, on May 31, 2018 to a violation of 18 U.S.C.           §   922 (g) (1)

         and 924,   and further evidence of record and as presented by the

         Government, the Court finds that the following'personal property

         is hereby forfeitable pursuant to 18 U.S.C.            §   924(d) (1), to wit:

         Hi-Point, Model C9,     9mm pistol,         serial number P1265915,     and Ten

         rounds of 9mm ammunition; and

              WHEREAS, by virtue of said finding, the United States is

         now entitled to possession of said personal property, pursuant

         to Fed. R. Crim. P. 3 2. 2 (b) ( 3) ;

               It is hereby ORDERED, ADJUDGED and DECREED:

               1.    That based upon the Guilty Plea as to the defendant,

         the United States is hereby authorized to seize the above-stated

         personal property, and it is hereby forfeited to the United

         States for disposition in accordance with the law, including


                                                 1
destruction, as allowed by Fed. R. Crim. P. 32.2(b) (3).              In

accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

become final as to the defendant at sentencing.

      2.    That upon sentencing and issuance of the Judgment and
                                                                  )

Commitment Order, the Clerk of Court is directed to incorporate

a reference to this Order of Forfeiture in the applicable

section of the Judgment, as required by Fed. R. Crim. P.

32.2 (b) (4) (B).

      The Clerk is hereby directed to send copies of this Order

to all counsel of record.

      so ORDERED.   This ...1A:_ day of   Oc-bhoA..   t   2018.




                                    2
